DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Office Action mailed September 7, 2021, applicant submitted an amendment filed on November 24, 2021, in which the applicant traversed and requested reconsideration.

Response to Arguments
Applicants argue that the prior art cited fails to teach the claims as amended.  Applicants arguments are persuasive, but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 7-9 and 13, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson et al. (PGPUB 2018/0367669), hereinafter .  

Regarding claims 1, 17 and 19, Nicholson discloses an information processing apparatus, system and method, hereinafter referenced as an apparatus comprising: 
a microphone (p. 0032); 
a speaker (p. 0033); 
a display (p. 0021); and 
processing circuitry configured to
perform a speech synthesis process to change text (text input) information to speech information (speech output; p. 0031-0032),
control the speaker to output the speech information as system utterance (p. 0033), 
receive, via the microphone, barge-in utterance, which is interruption utterance by a user (interruption; p. 0017), 
in response to receiving the barge-in utterance while the system utterance is outputted by the speaker, start fade processing of lowering at least one of volume, a speech rate, or a pitch of the system utterance by controlling the speaker (lower volume during interruption/barge-in; p. 0017), but does not specifically teach determining whether the at least one of the volume, the speech rate, or the pitch of the system utterance has become equal to or less than a predefined threshold by the fade processing, and in response determining that the at least one of the volume, the speech rate, or the pitch of the system utterance has become equal to or less than the 
Lerner discloses an apparatus comprising:
determining whether the at least one of the volume, the speech rate, or the pitch of the system utterance has become equal to or less than a predefined threshold by the fade processing (volume too low; p. 0057), and 
in response determining that the at least one of the volume, the speech rate, or the pitch of the system utterance has become equal to or less than the predefined threshold by the fade processing, control the display to display the text information corresponding to the system utterance (display text; p. 0057), to ensure that the audio is relayed.
Therefore, it would have been obvious to one of ordinary skill of the art tom modify the apparatus as described above, to suppress a playback, if another way is desirable.
Regarding claim 2, Nicholson discloses an apparatus wherein the processing circuitry has a voice activity detection (VAD) function, and wherein processing circuitry starts the fade processing from the starting time of the barge-in utterance decided on a basis of the VAD (upon detection of interruption, lowering volume; p. 0017). 
Regarding claim 3, Nicholson discloses an apparatus wherein the output control unit continues the fade processing for a predetermined specified time and, after a lapse of the specified time, maintains an output state of the system utterance at a time of completion of the fade processing (resume; p. 0042-0043). 
claim 7, Nicholson discloses an apparatus wherein the processing circuitry determines whether or not the system utterance is necessary to be stopped on a basis of the barge-in utterance's intention and, in a case of determining that the system utterance is necessary to be stopped, stops the system utterance (pause; p. 0017). 
Regarding claim 8, Nicholson discloses an apparatus wherein the processing circuity stops the system utterance in a case of determining that a system response speech output is necessary as a system action corresponding to the barge-in utterance's intention (pause; p. 0017). 
Regarding claim 9, Nicholson discloses an apparatus wherein the processing circuitry determines whether or not the system utterance is necessary to be stopped on a basis of the barge-in utterance's intention (pause; p. 0017), and performs, in a case of determining that the system utterance is unnecessary to be stopped, processing of determining which of (a) returning the system utterance to a state before the fade processing and continuing an output or (b) returning the system utterance to the state before the fade processing and executing rephrasing processing is to be executed (resume; p. 0042-0043). 
Regarding claim 13, it is interpreted and rejected for similar reasons as set forth above.  In addition, Nicholson discloses an apparatus wherein the processing circuitry, in response determining that the at least one of the volume, the speech rate, or the pitch of the system utterance has become equal to or less than the predefined threshold by the fade processing, control the display to display the text information corresponding to .

Claim(s) 5-6 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson in view of Lerner and in further view of Vacek et al. (PGPUB 2018/0150276), hereinafter referenced as Vacek.

Regarding claim 5, Nicholson in view of Lerner disclose an apparatus as described above, but does not specifically teach wherein the threshold corresponds to a level at which the system utterance is difficult for a user to hear.
Vacek discloses an apparatus wherein the threshold corresponds to a level at which the system utterance is difficult for a user to hear (user cannot hear well as noises are blocked; p. 0019-0021), to improve listening experience.
Therefore, it would have been obvious to one of ordinary skilled of the art to modify the apparatus to enable communication of particular sounds.
Regarding claim 6, it is interpreted and rejected for similar reasons as set forth above. In addition, Vacek discloses an apparatus wherein the processing circuitry is configured to control the display to display the text information corresponding to the system utterance in such a manner to distinguish between a part of the text information that has been outputted by the speaker and another part of the text information that has not yet been outputted by the speaker (altered data; p. 0020-0027). 
Regarding claim 10, it is interpreted and rejected for similar reasons as set forth above. In addition, Vacek discloses an apparatus wherein the processing circuitry 
Regarding claim 11, it is interpreted and rejected for similar reasons as set forth above. In addition, Vacek discloses an apparatus wherein the processing circuitry, in a case of performing (b) returning to the state before the fade processing and executing the rephrasing processing (resume; p. 0024-0027), starts the rephrasing processing from an utterance position of a phrase including an initial important word of the system utterance after the start of the fade processing (alter; p. 0024-0027). 
Regarding claim 12, it is interpreted and rejected for similar reasons as set forth above. In addition, Vacek discloses an apparatus wherein the important word is one of words indicating a proper noun, date, time, a place, information of an amount of money, numerals, an object, and an objective case (name of person; p. 0021). 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson in view of Lerner and in further view of Sykes (USPN 8,898,063).

Regarding claim 14, Nicholson in view of Lerner disclose an apparatus as described above, but does not specifically teach wherein the processing circuitry 
Sykes discloses an apparatus wherein the processing circuitry executes processing of highlighting a contradictory part between the system utterance and the barge-in utterance (comparing utterances and highlighting inconsistencies; column 7, lines 15-18 and column 10, lines 22-35), to provide a visual indication of inconsistent data.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the apparatus as described above, to improve functionality.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657